FX REAL ESTATE AND ENTERTAINMENT INC.
SUBSCRIPTION AGREEMENT

         
SUBSCRIBER:
       
SECURITIES SUBSCRIBED FOR:
  1,388,889 units consisting of 1,388,889 shares of    Common Stock and Common
Stock Purchase Warrants to
   purchase up to 2,777,778 shares of Common Stock

AGGREGATE PURCHASE PRICE:
  $ 125,000.00  

This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November   , 2009,
is made by and between FX Real Estate and Entertainment Inc., a Delaware
corporation (the "Company”), and the undersigned subscriber (the “Subscriber”).

1. Subscription. The Subscriber hereby irrevocably subscribes for and agrees to
purchase the securities of the Company specified above (the “Securities”) for
the aggregate purchase price specified above (the “Aggregate Purchase Price”).
The Subscriber has simultaneously herewith made full payment of the Aggregate
Purchase Price in immediately available funds by wire transfer in accordance
with instructions from the Company. Upon the Company’s receipt of the entire
Aggregate Purchase Price, the Company shall (a) cause The Bank of New York
Mellon Corporation, as its transfer agent (the “Transfer Agent”), to issue to
the Subscriber a statement evidencing ownership of the Shares (as defined in
Section 2 below), free and clear of all restrictions (except as expressly
provided in Section 6 below), and registration thereof in the Subscriber’s name
on the Transfer Agent’s records in book-entry form under The Direct Registration
System and (b) issue the Warrants (as defined in Section 2 below) in the name of
the Subscriber.

2. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Shares” means the shares of common stock, $0.01 par value, of the Company
comprising a portion of the Securities being subscribed for and purchased by the
Subscriber hereunder.

“Warrants” means the Common Stock Purchase Warrant of the Company to purchase
Warrant Shares at an exercise price of $0.10 per share, in substantially the
form attached hereto as Exhibit A, and the Common Stock Purchase Warrant to
purchase Warrant Shares at an exercise price of $0.11 per share, in
substantially the form attached hereto as Exhibit B, comprising a portion of the
Securities being subscribed for and purchased by the Subscriber hereunder.

“Warrant Shares” means the shares of common stock, $0.01 par value, of the
Company issuable upon exercise of the Warrants.

3. Offering Materials. The Subscriber represents and warrants that it is in
receipt of and that it has carefully read the following periodic reports filed
by the Company with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, (collectively, the “Offering Materials”):
(a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (the “Form 10-K”); (b) the Company’s Amendment No. 1 to the
Form 10-K; (c) the Company’s Quarterly Reports on Form 10-Q for the quarterly
periods ended March 31, 2009 and June 30, 2009; and (d) the Company’s Current
Reports on Form 8-K dated June 5, 2009, June 19, 2009, July 13, 2009, August 4,
2009 and September 9, 2009.

4. Representations and Warranties of the Company. The Company represents and
warrants that: (a) it is a corporation duly organized under the laws of the
State of Delaware; (b) it, by appropriate corporate action, has, or will have
prior to the issuance of the Securities, duly authorized the execution, delivery
and performance of this Agreement and all of the transactions contemplated
hereby, including the issuance and delivery of the Securities; (c) neither the
Shares nor Warrant Shares are subject to preemptive or other rights of any
stockholders of the Company and when issued in accordance with the terms of this
Agreement and the Warrants, the Shares and Warrant Shares, as applicable, will
be validly issued, fully paid and non-assessable; and (d) the Company’s
performance of this Agreement and the Warrants and compliance with the
provisions hereof and thereof will not violate any provision of any applicable
law or of its charter and bylaws (as currently in effect), and will not conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute a default under, or result in the creation or imposition of any
lien, charge or encumbrance upon, any of its material properties or assets,
pursuant to the terms of any material indenture, mortgage or other agreement or
instrument binding upon it or any of its subsidiaries, other than such breaches,
defaults or liens which would not have a material adverse effect on the Company
and its subsidiaries taken as a whole.

5. Representations and Warranties of Subscriber. The Subscriber hereby
represents and warrants that: (a) it has the full legal right and power and all
authority and approval required to execute, deliver and perform its obligations
under this Agreement; (b) it is acquiring the Securities solely for its own
account, for present investment and not with a view toward resale or other
distribution within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), in violation of the Securities Act; provided, however, that
by making the representations herein, Subscriber does not agree to hold any of
the Securities for any minimum or other specific term and Subscriber reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act;
(c) it is an “accredited investor,” within the meaning of Rule 501(a) of
Regulation D under the Securities Act; (d) it, either alone or together its
representatives, has such knowledge, sophistication and experience in business,
financial and investment matters that it is capable of evaluating the merits and
risks of an investment in the Securities, and has so evaluated the merits and
risk of such investment; (e) it understands that it must bear the economic risk
of this investment in the Securities indefinitely, and is able to bear such risk
and is able to afford a complete loss of such investment; (f) it has received
and reviewed the Offering Materials and has been afforded the opportunity to ask
questions of, and receive answers from representatives of the Company concerning
the terms and conditions of the offering of the Securities and the merits and
risks of investing in the Securities and to obtain any additional information
necessary to verify the accuracy of any information provided by the Company, and
in general had access to all information about the Company it deemed necessary
to make an informed investment decision with respect to the purchase of the
Securities. The Subscriber further represents and warrants that it has consulted
with such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.

6. Restrictions on Transfer. Subscriber acknowledges that (a) the offer and sale
of the Securities has not been registered under the Securities Act, or
applicable state securities laws, and the Securities may not be sold,
transferred, pledged, or otherwise disposed of unless subsequently so registered
or unless the Subscriber delivers to the Company an opinion of counsel
reasonably satisfactory to the Company that such sale, transfer, pledge or
disposition is exempt from the registration requirements of the Securities Act;
(b) the Company is under no obligation to register or facilitate any resale of
the Shares, the Warrants or the Warrant Shares; and (c) the Shares and, upon
issuance, the Warrant Shares registered in the name of the Subscriber on the
Transfer Agent’s records in book-entry form under The Direct Registration System
shall contain the following notation:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

The Subscriber further agrees that certificates or other instruments evidencing
the Warrants shall bear the foregoing notation as a legend thereon.

7. Miscellaneous.

7.1. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed to be
sufficiently given or served for all purposes by being sent as registered or
certified mail, return receipt requested, postage prepaid or overnight courier
or facsimile, in the case of the Company, addressed to it at FX Real Estate and
Entertainment Inc., 650 Madison Avenue, New York, New York 10022, Attention:
General Counsel, Facsimile: (212) 980-4455, Telephone: (212) 838-3100; and in
the case of the Subscriber to the address and other contact information for
correspondence set forth on the signature page hereof.

7.2. No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Subscriber or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

7.3. This Agreement shall be governed and construed in all respects in
accordance with the laws of the State of New York without giving effect to
conflicts of laws principles thereof. Each party consents to the personal
jurisdiction in that State and voluntarily submits to the exclusive jurisdiction
of the courts of that State located in New York City in any action or proceeding
with respect to this Agreement, including the federal courts located in New York
City. The headings used in this Agreement are for convenience of reference only
and do not define, limit or effect the provisions hereof. The word “it” when
used in this Agreement to refer to the Subscriber shall mean the Subscriber
whether a natural person or an entity.

7.4. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. If any provision of
this Agreement is invalid or unenforceable under any applicable law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed to be modified to conform with such law. Any
provision hereof that may prove invalid or unenforceable under any applicable
law shall not affect the validity or enforceability of any other provision
hereof.

7.5. This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or email attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email-attached
signature page were an original thereof.

7.6. This Agreement, together with Exhibits A and B hereto, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements and understandings, oral or written,
between the parties regarding the subject matter hereof. The representations and
warranties, agreements and covenants contained herein shall survive consummation
of the sale of the Securities hereunder.

7.7 This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity. The
Subscriber may not assign in whole or in part this Agreement without the prior
written consent of the Company.

[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the date first set forth above.

SUBSCRIBER:

By:
Name:
Title:


Address; phone and facsimile numbers:

Tax Identification Number:

The Company hereby acknowledges, agrees to and accepts the terms of the
foregoing Subscription Agreement as of the date first set forth above:

FX Real Estate and Entertainment Inc.

By:
Name:
Title:


EXHIBIT A

FORM OF COMMON STOCK PURCHASE WARRANT (@ $0.10 PER SHARE)

EXHIBIT B
FORM OF COMMON STOCK PURCHASE WARRANT (@ $0.11 PER SHARE)

